Citation Nr: 0429757	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  02-08 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for service-connected 
onychomycosis of the toenails and dermatophytosis involving 
the plantar and medial surfaces of both feet, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Antonio E. Bendezu, Attorney 
at Law 


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel





INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO).  

Procedural history

The veteran served on active duty from October 1944 to May 
1946.

The veteran's claim of entitlement to service connection for 
a skin fungus was denied by the RO in rating decisions dated 
in July 1946 and April 1948.  The veteran did not appeal 
those decisions.  

In October 2000, the RO received the veteran's request to 
reopen his claim of entitlement to service connection for a 
skin disorder of the feet, including a fungal infection.  In 
a July 2001 rating decision, the RO granted service 
connection for onychomycosis of the toenails and 
dermatophytosis involving the plantar and medial surfaces of 
both feet.  A 10 percent disability rating was assigned.  The 
veteran perfected an appeal as to the assigned disability 
rating.

In November 2003, the Board remanded this case for further 
evidentiary development, including the request that 
additional medical records be obtained from the VA Medical 
Center (VAMC) in Omaha, Nebraska and the VA outpatient clinic 
in Lincoln, Nebraska.  After undertaking the additional 
development requested by the Board, the RO issued a 
supplemental statement of the case (SSOC) in January 2004 
which confirmed and continued its previous denial of the 
veteran's increased rating claim.  

Issue not on appeal

The veteran submitted a claim of entitlement to service 
connection for a bilateral knee disability in May 2001.  The 
July 2001 rating decision denied service connection; the 
veteran did not appeal that determination.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

Issues not on appeal

The RO received correspondence from the veteran in April 2004 
which it interpreted as a request to reopen the claim of 
entitlement to service connection for a bilateral knee 
disability.  A July 2004 RO rating decision continued the 
previous denial of service connection.  To the Board's 
knowledge, the veteran has not disagreed with that decision 
and the issue is therefore not in appellate status.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


REMAND

The veteran is claiming entitlement to an increased initial 
rating for his service-connected skin disorder.  He 
essentially contends that his symptomatology is more severe 
than that contemplated by the assigned 10 percent rating.  He 
has also contended that he is entitled to a separate 
disability rating for each foot.

Service connection is presently in effect for onychomycosis 
of the toenails and dermatophytosis involving the plantar and 
medial surfaces of both feet.  The veteran has also been 
diagnosed with stasis dermatitis in both lower extremities, 
including hyperpigmentation, hemosiderin staining and 
discoloration.  The medical evidence of record does not 
include an opinion as to whether the veteran's stasis 
dermatitis (and its accompanying symptomatology) is related 
to his service-connected disability or to a non-service-
connected vascular disorder.  Absent such medical evidence, 
the Board cannot differentiate between the symptomatology 
associated with each condition.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) 
[the Board is prohibited from exercising its own independent 
judgment to resolve medical questions]; Mittleider v. West, 
11 Vet. App. 181, 182 (1998) [the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so].

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  The veteran should be afforded an 
examination to ascertain the current 
severity of his service-connected skin 
disorder.  The veteran's VA claims folder 
and a separate copy of this remand should 
be made available to and reviewed by the 
examiner prior to the examination.  The 
examiner should render an opinion as to 
whether the veteran's stasis dermatitis 
is part of the service-connected 
onychomycosis of the toenails and 
dermatophytosis of the feet.  If the 
examiner determines that these conditions 
are unrelated, he or she should attempt 
to differentiate between the 
symptomatology associated with each 
condition.  A report of the examination 
should be associated with the veteran's 
VA claims folder.

2.  Thereafter, VBA should readjudicate 
the claim, taking into consideration the 
contention of the veteran and his 
representative that each foot should be 
separately rated.  If the claim remains 
denied, VBA should issue a supplemental 
statement of the case and the veteran and 
his representative should be allowed an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




